DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to claim amendments / remarks filed by Applicant’s representative on June 3, 2022.

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.


Response to Amendments and Remarks

Applicant’s latest filed claim amendments and corresponding remarks dated June 3, 2022 submitted for consideration under AFCP Program 2.0 have been fully considered by the Office.  However, Applicant’s filed arguments and remarks attempting to distinguish over the applied prior art (Good ‘504 and Good ‘766 et al) are deemed unpersuasive by the Office, and have been addressed / rebutted in the response Advisory dated 7/7/2022, and are accordingly restated herein with this action.  

The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's latest claim amendments and arguments / remarks filed for consideration under AFCP (dated 6/3/22) have been considered but are deemed unpersuasive to overcome the rejection of the pending claims over the currently applied prior art. With respect to the remarks, Applicant firstly argues that Good '504 is deficient and fails to teach particular recited features of independent claim 16, such as a temporal independent version that is made available to the client / destination device because Good '504 does not disclose making available to stream the temporal independent version to the client (i.e., the client cannot request one or more temporal independent frames at an arbitrary starting point. The Office respectfully disagrees. In response to the argument, the Office asserts and notes that Good '504 expressly discloses this feature as cited in the Office action (Good '504: e.g., the user may request the video clip from the Media Server by providing a 'start point {i.e., frame number / timecode} and/or a stop point for the clip) [Abstract] [0005] (e.g., 'Request'_103) [0052] [Fig. 1]. 
In addition, any supposed deficiency of Good '504 is cured / resolved by Good '766 as cited in Office action (Good '766: Media server 150 receives a ‘request’ {the recited ‘first request} from a computing device {i.e., Playback device{s} 170}. The 'request' is for a ‘portion’ of one of a plurality of renditions of the video on demand item that are available for adaptive streaming) [Abstract] (e.g., Adaptive streaming enables a media player to ‘request different versions of a media stream [0002] [Fig. 1]. 
Applicant secondly argues that Good '504 does not disclose that the media server receives a 'second request' for the frames subsequent to the at least first frame. The Office respectfully disagrees and asserts that the argued feature is expressly and sufficiently taught by Good '766 as cited in the rejection (Good 766: é.g., Computing device 171 may transmit a request 130 {first request} to the media server 150, and the request 130 may specify a ‘particular portion’ (e.g., portion "X") of the requested rendition...lf there are no problems with receipt and playback of the requested portion, the computing device 1/1 may "request a subsequent portion" (e.q., portion 'X+1") of the same rendition of the VOD item {the recited request different from the first}) [Abstract] [0002-0003] [Fig. 1]. Applicant further argues that Good '504 fails to disclose that the following requests and resulting video {media} is streamed to the client starting with the at least one temporal frame. 
The Office respectfully disagrees and remarks that the argued feature is nonetheless also expressly and sufficiently taught by Good '504 (é.g., In response to a Request 103 that identifies a start point and/or stop point, Clip generator 160 generates a media clip 104 by retrieving a first sequence of frames of the first encoding 130 {‘key-frames only’ encoding} and/or a second sequence of frames of the second encoding 140. The first sequence of frames may begin at a first frame 171, and the first frame 171 ‘corresponds to the start point indicated by the request 103 {i.e., the actual or ‘closest to key-frame corresponding to the start point}. By using the key frame-only first encoding 130, the clip generator 160 may generate the media clip 104 even when the start point corresponds to a P-frame or B-frame of the output media stream 102 by identifying the closest key frame / | frame) [0023]. 
Last, Applicant argues or remarks that one of ordinary skill would not be motivated to modify / combine Good '504 with Good '766 {to apply the segmented streaming of Good '766 with the functions taught by Good '504} because it would be disadvantageous to the client since the client can receive the requested video {clip} in two steps instead of one. The Office respectfully disagrees and notes / remarks that Good '504 and Good '766 are related inventions in the same field of endeavor, with both disclosures seeking or allowing a client / user to request different 'renditions' or versions of a requested media clip on-demand or 'on-the-fly' {i.e., 'key-frame only' encoding of a requested media stream, or a media stream with key-frames interspersed among other dependent frames, with considerations to available bandwidth, example} {i.e., requesting a high-quality resolution stream versus a lower-quality resolution version of the stream}. Good '504 and Good '766 are thus related inventions that both seek to provide a solution to this user need or preference, and the Office accordingly maintains its rejection of the claims and the combination for at least the comments and reasons above.


		Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al (hereinafter Good ‘504), US Patent Pub 2016/0234504 A1 (publication date August 2016). in view of Good et al (hereinafter Good ‘766), US Patent Pub 2014/0282766 A1 (publication date September 2014). 

As per claim{s} 16, 27, 28, 30, Good discloses substantial features of the invention, such as a server for streaming a video to a client over a communication network (Good ‘504: e.g., Media Server_110, 350) [0011, 0032] [Figs. 1-3 ], the server comprising one or more processors (Good ‘504: e.g., Processor{s}_351) [0033] [Fig. 3] and one or more computer-readable mediums (Good ‘504: e.g., Instructions can be embodied in a computer-readable storage device) [0057-0058] [Figs. 3 ]; wherein the server is configured to make the video available to the client upon request in at least a temporal independent version and a temporal dependent version (Good ‘504: e.g., first encoding of a media stream {i.e., video clip}, such as a ‘key frame-only’ encoded media stream / video clip, and a second encoding of the media stream {i.e., video clip}, such as a ‘normal’ encoding of the media stream / video clip, respectively) [0005-0006] [claims 1 & 7]; and wherein the one or more computer-readable mediums have stored thereon executable instructions  that when executed by the one or more processors configure the server to perform the following steps: 
receiving a request from the client to receive a stream of the video from an arbitrary starting point in time onwards (Good: e.g., the user may request the video clip from the Media Server by providing a ‘start point’ (e.g., a timecode or frame number) and/or a stop point for the clip) [Abstract] [0005] (e.g., Request_103) [0052] [Fig. 1]; and 
retrieving at least a first frame of the stream from the temporal independent version of the video (Good: e.g., ‘start point’ {i.e., timecode / frame number}) [0005-0006] (e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified start point [0023] [0044] [claim 1]; and 
wherein the first frame corresponds with the starting point in time (Good: e.g., ‘start point’ {i.e., timecode / frame number}) [0005-0006] (e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified start point [0023] [0044] [claim 1]; and 
retrieving frames subsequent to the at least first frame from the temporal dependent version (Good: e.g., Media server may dynamically ‘generate the clip by concatenating frames of the first encoding to frames of the second encoding’. In particular, the clip may include frames of the first encoding from the start point to a transition point, followed by frames of the second encoding from the transition point to the end point…) [Abstract] [0005-0006] [0044].

Good ‘504 discloses the above features of the invention but does not explicitly disclose the additional recited feature(s) of the server performing the steps of “receiving a first request from the client to receive at least a first frame of a stream of the video from an arbitrary starting point in time onwards; 	retrieving at least the first frame of the stream from the temporal independent version of the video, wherein the first frame corresponds with the starting point in time; sending at least the first frame to the client; receiving a second request for frames subsequent to the first frame from the temporal dependent version, the second request being separate from the first request; retrieving the frames subsequent to the first frame from the temporal dependent version; and sending the frames subsequent to the first frame to the client; wherein, by the step of sending at least the first frame to the client and sending the frames subsequent to the first frame to the client video is streamed to the client and starts with at least one temporal independent frame associated with the starting point in time..”.  

However, in a related endeavor, Good ‘766 particularly discloses the additional recited feature(s) of the server performing the steps of 
“receiving a first request from the client (Good ‘766: e.g., Media server 150 receives a ‘request’ {the recited ‘first request’} from a computing device {i.e., Playback device{s} 170}. The request is for a ‘portion’ of one of a plurality of renditions of the video on demand item that are available for adaptive streaming) [Abstract] (e.g., Adaptive streaming enables a media player to ‘request’ different versions of a media stream   0002] [Fig. 1] to receive at least a first frame of a stream of the video from an arbitrary starting point in time onwards; 	retrieving at least the first frame of the stream from the temporal independent version of the video, wherein the first frame corresponds with the starting point in time; and sending at least the first frame to the client (Good ‘766: e.g., Computing device 171 may transmit a request_130 {first request} to the media server 150, and the request may specify a ‘particular portion’ {i.e., portion "X"} of the requested rendition {of video content}, the ‘particular portion’ being specified using ‘start/end frame’ numbers, ‘start/end times’, a portion number/identifier, etc…”) [0020-0021] [Fig. 1]; as well as the features / steps of 
receiving a second request for frames subsequent to the first frame from the temporal dependent version, the second request being separate from the first request; retrieving the frames subsequent to the first frame from the temporal dependent version; and sending the frames subsequent to the first frame to the client; wherein, by the step of sending at least the first frame to the client and sending the frames subsequent to the first frame to the client video is streamed to the client and starts with at least one temporal independent frame associated with the starting point in time (Good ‘766: e.g., Computing device 171 may transmit a request 130 {first request} to the media server 150, and the request 130 may specify a ‘particular portion’ (e.g., portion "X") of the requested rendition. The particular portion may be specified using ‘start/end frame numbers’, start/end times, a portion number/identifier, etc. Depending on the adaptive streaming protocol in use, the requested portion may correspond to a "chunk" of a rendition and/or a group of pictures (GOP). A "chunk" may refer to a ‘fixed (e.g., ten seconds) or variable length duration of a stream rendition’. A group of pictures [GOP] may refer to a collection of video frames that includes one or more ‘intra-coded frames (I-frames)’ and one or more additional frames that include difference information relative to the one or more I-frames (e.g., P-frame and/or B-frames). If there are no problems with receipt and playback of the requested portion, the computing device 171 may ‘request’ a subsequent portion (e.g., portion "X+1") of the same rendition of the VOD item {the recited ‘2nd request different from the first’} However, if playback and/or network conditions become worse, the computing device 171 may ‘switch’ to a lower bitrate rendition by ‘requesting subsequent portions’ of the lower bitrate rendition {also the recited ‘2nd request different from the first’} Conversely, if playback and/or network conditions improve, the computing device 171 may ‘switch’ to a higher bitrate rendition (by ‘requesting subsequent portions’ of the higher bitrate rendition) {again the recited ‘2nd request different from the first’}. The transcoder(s) 155 may generate key-frame aligned portions for the adaptive streaming renditions, so that switching to a lower bitrate or higher bitrate rendition appears "seamless"…”) [0020-0021] [Fig. 1].  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Good ‘504’s invention with the above said additional feature, as expressly disclosed by Good ‘766, for the motivation of providing a system and method for performing on-the-fly transcoding of media content {i.e., video on demand} for adaptive streaming of the media content having distinct bitrates provided to a requesting computing device, and which simplifies {reduces} the storage and management involved with supporting adaptive streaming of VOD content [Good ‘766: Abstract] [0002-0003] [Fig. 1].
Claim(s) 27, 28, 30 recite(s) substantially the same limitations / features as claim 16, is/are distinguishable only by its/their statutory category (client device, computer implemented method, non-transitory computer readable medium), and accordingly rejected on the same basis.

As per claim{s} 17, Good discloses the server wherein the retrieving the first frame further comprises selecting the first frame as the frame of the temporal independent version closest to the arbitrary starting point in time (e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified start point [0023]; the frame of the temporal independent version subsequent to the arbitrary starting point in time; or the frame of the temporal independent version prior to the arbitrary starting point in time (Good: e.g., the user may request the media server for the clip by providing a ‘start point’ (e.g., a timecode or ‘frame number’) and a stop point for the clip, and the media server dynamically generates the clip by concatenating frames of the first encoding to frames of the second encoding. In particular, the clip may include frames of the first encoding from the start point to a transition point, followed by frames of the second encoding from the transition point to the end point) [0005-0006] [0023].

As per claim{s} 18, Good discloses the server wherein the temporal independent version has a lower frame rate than the temporal dependent version (Good: e.g., the first encoding only includes ‘key frames’ {i.e., I-frames}, while the second encoding includes key frames and P-frames or B-Frames; thus, the first encoding version has a lower frame rate) [0005] (e.g., Transcoder(s) 355 may generate ‘key frame aligned portions’ for the adaptive streaming renditions, in the case of generating a lower bitrate / quality ABR stream) [0038, 0044].

As per claim{s} 19, Good ‘504 discloses substantial features of the invention as in claim 16 above, but does not explicitly disclose the additional recited feature(s) of the server wherein the receiving the request further comprises receiving a first request for the first frame of the stream; and receiving a second request for the frames subsequent to the first frame.  
However, in a related endeavor, Good ‘766 particularly discloses the additional recited feature(s) of the server wherein the receiving the request further comprises receiving a first request for the first frame of the stream (Good ‘766: e.g., Computing device 171 may transmit a request_130 {first request} to the media server 150, and the request may specify a ‘particular portion’ {i.e., portion "X"} of the requested rendition, the ‘particular portion’ being specified using ‘start/end frame’ numbers, ‘start/end times’, a portion number/identifier, etc.) [0021] [Fig. 1]; and receiving a second request for the frames subsequent to the first frame (Good ‘766: e.g., if there are no problems with receipt and playback of the requested portion ‘X’, the computing device 171 may ‘request’ {second request} a subsequent portion (e.g., portion "X+1") of the of the VOD item) [0021] [Fig. 1].  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Good ‘504’s invention with the above said additional feature, as expressly disclosed by Good ‘766, for the motivation of providing a system and method for performing on-the-fly transcoding of media content {i.e., video on demand} for adaptive streaming of the media content having distinct bitrates provided to a requesting computing device [Good ‘766: Abstract] [0002-0003] [Fig. 1].

As per claim{s} 20, Good ‘504 in view of Good ‘766 discloses the recited feature of the server wherein the second request is a byte range request comprising a byte range indicative for a portion of the video starting with the frames subsequent to the first frame.  
In particular, Good ‘766 discloses the additional recited feature(s) of the server wherein the second request is a byte range request comprising a byte range indicative for a portion of the video starting with the frames subsequent to the first frame (Good ‘766: e.g., Computing device 171 may transmit a request_130 {first request} to the media server 150, and the request may specify a ‘particular portion’ {i.e., portion "X"} of the requested rendition {of video content}, the ‘particular portion’ being specified using ‘start/end frame’ numbers, ‘start/end times’, a portion number/identifier, etc.….if there are no problems with receipt and playback of the requested portion ‘X’, the computing device 171 may ‘request’ {second request} a subsequent portion (e.g., portion "X+1") of the same rendition {version} of the VOD item) [0020-0021] [Fig. 1].  

As per claim{s} 21, Good ‘504 in view of Good ‘766 discloses the recited feature of the server wherein the sending the frames comprises sending the frames as chunks of a chunked transfer encoding session with the client..  
In particular, Good ‘766 discloses the additional recited feature(s) of the server wherein the sending the frames comprises sending the frames as chunks of a chunked transfer encoding session with the client. (Good ‘766: e.g., depending on the adaptive streaming protocol in use, the requested portion may correspond to a "chunk" of a rendition and/or a group of pictures (GOP). A "chunk" may refer to a fixed {i.e., ten seconds} or variable length duration of a stream rendition) [0021] [Fig. 1].  

As per claim{s} 22, 26, Good ‘504 in view of Good ‘766 discloses the recited feature of the server further configured to perform the steps of during the sending the frames subsequent to the first frame, receiving from the client a further request for a temporal independent version of one of the frames subsequent to the first frame; thereupon, retrieving the requested temporal independent version of one of the frames from the temporal independent version of the video; and sending the retrieved temporal independent version of one of the frames to the client.  
In particular, Good ‘766 discloses the additional recited feature(s) of server further configured to perform the steps of during the sending the frames subsequent to the first frame, receiving from the client a further request for a temporal independent version of one of the frames subsequent to the first frame (Good ‘766: e.g., during an adaptive streaming session, the media server 150 may receive a request 130 from the computing device 171 for a particular portion of a particular rendition (e.g., bitrate) of the VOD item.) [0021-0022] [Fig. 1]; thereupon, retrieving the requested temporal independent version of one of the frames from the temporal independent version of the video; and sending the retrieved temporal independent version of one of the frames to the client (Good ‘766: e.g., upon receiving the request 130, the media server 150 may check whether the requested portion is part of the stored rendition 110. If so, the media server 150 may respond to the request 130 by ‘retrieving the requested portion’ from the non-volatile storage 158 and ‘transmitting the requested portion to the computing device 171’) [0021-0022] [Fig. 1].  
Claim 26 recites substantially the same features / limitations recited by claim 22, except for the additional recited feature of providing the requested temporal dependent or independent version of one or more of the frames with a different quality, which is nonetheless also expressly disclosed by Good ‘706 (e.g., providing a high-quality or low-quality rendition of the requested VOD content item) [0016-0017] [0025, 0027-0028], and the claim is rejected on the same basis / rationale.

As per claim{s} 23, Good discloses wherein the server is further configured to generate a frame of the temporal independent version of the video from a source video upon receiving a request for the frame from the client  (Good: e.g., the user may request the video clip from the Media Server by providing a ‘start point’ (e.g., a timecode or frame number) and/or a stop point for the clip) [Abstract] [0005] (e.g., Request_103) [0052] [Fig. 1] (e.g., in response to a Request 103 that identifies a start point and/or stop point, Clip generator 160 generates a media clip 104 by retrieving a first sequence of frames of the first encoding 130 {‘key-frames only’ encoding} and/or a second sequence of frames of the second encoding 140. The first sequence of frames may begin at a first frame 171, and the first frame 171 ‘corresponds’ to the start point indicated by the request 103 {i.e., the actual or ‘closest to’ key-frame corresponding to the start point}.  By using the ‘key frame-only’ first encoding 130, the clip generator 160 may generate the media clip 104 even when the start point corresponds to a P-frame or B-frame of the output media stream 102 by identifying the ‘closest’ key frame / I frame) [0023].

As per claim{s} 24, Good discloses the server wherein the server is a caching server for cached serving of requests from the client to an origin server (Good: e.g., CDN 382 may include one or more ‘edge HTTP Caching Servers) [0048].
As per claim{s} 25, Good ‘504 discloses the server wherein the server is an origin server (Good ‘504: e.g., Media Server 350 may act / server as an ‘Origin Server’) [0048].

As per claim{s} 31, Good ‘504 discloses the server wherein the retrieving the first frame further comprises selecting the first frame as the frame of the temporal independent version closest to the arbitrary starting point in time (Good ‘504: e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified ‘start point’) [0023]..

As per claim{s} 32, Good ‘504 discloses the server wherein the retrieving the first frame further comprises selecting the first frame as the frame of the temporal independent version subsequent to the arbitrary starting point in time (Good ‘504: e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified ‘start point’.  The Office notes that the term ‘closest’ key frame connotes / implies that the closest selected key frame {i.e., I-frame} may be positioned ‘before’ or ‘after’ {subsequent to} the ‘start point’ specified by the user) [0023] (e.g., the user may request the media server for a clip by providing a ‘start point’ (e.g., a timecode or ‘frame number’) and a stop point for the clip, and the media server dynamically generates the clip by ‘concatenating’ frames of the first encoding to frames of the second encoding. In particular, the clip may include ‘frames of the first encoding’ from the ‘start point’ to a transition point, followed by frames of the second encoding from the transition point to the end point) [0005-0006] [0023].

As per claim{s} 33, Good ‘504 discloses the server wherein the retrieving the first frame further comprises selecting the first frame as the frame of the temporal independent version prior to the arbitrary starting point in time (Good ‘504: e.g., ‘closest’ key-frame {i.e., I-frame} with respect to the specified ‘start point’.  The Office notes that the term ‘closest’ key frame connotes or implies that the closest selected key frame {i.e., I-frame} is necessarily ‘before’ {prior to} or ‘after’ the ‘start point’ specified by the user) [0023] (e.g., the user may request the media server for a clip by providing a ‘start point’ (e.g., a timecode or ‘frame number’) and a stop point for the clip, and the media server dynamically generates the clip by ‘concatenating’ frames of the first encoding to frames of the second encoding. In particular, the clip may include ‘frames of the first encoding’ from the ‘start point’ to a transition point, followed by frames of the second encoding from the transition point to the end point) [0005-0006] [0023].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451